Citation Nr: 1625825	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gallbladder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to November 2006 and October 2009 to September 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a January 2016 hearing before the Board; a transcript of this hearing is associated with the claims file.
 

FINDING OF FACT

The Veteran was diagnosed with cholelithiasis in January 2011 and his gallbladder was removed in September 2011.


CONCLUSION OF LAW

Cholelithiasis, status post cholecystectomy, is presumed to have been incurred during service based on the  manifestation of cholelithiasis to a compensable degree within one year after the Veteran's discharge from active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a gallbladder condition because it manifested during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including calculi of the gallbladder, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Board finds that service connection is warranted for a gallbladder condition. Although service records are negative for evidence or complaints of gallstones, calculi of the gallbladder are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Giving the Veteran the benefit of the doubt, the lay and medical evidence establishes that the Veteran was diagnosed with cholelithiasis within a year of his discharge from active duty and underwent a cholecystectomy.

In January 2011, four months after his separation from service, the Veteran was seen by a private physician with complaints of recurring episodes of upper abdominal pain described alternatively as beginning within the last several months or within the last two weeks.  A January 2011 ultrasound found no gallstones but did note "minimal gallbladder sludge"; a separate January 2011 treatment record cited the presence of sludge, diagnosed mildly symptomatic cholelithiasis, and recommended laparoscopic cholecystectomy.  A laparoscopic cholecystectomy was performed in September 2011.  

The Veteran's gallbladder condition manifested symptoms that approximated the criteria associated with a compensable rating within a year of his discharge from service.  Under Diagnostic Code 7314, chronic cholecystitis warrants a 10 percent evaluation with moderate symptoms; gallbladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three a year) of gallbladder colic, with or without jaundice.  38 C.F.R. § 4.114, Diagnostic Code 7314.  Chronic cholelithiasis (Diagnostic Code 7315) is also rated under Diagnostic Code 7314.  38 C.F.R. § 4.114, Diagnostic Code 7315.    

The Veteran reported recurrent abdominal pain in the January 2011 medical records, during the April 2012 VA examination, and at the January 2016 hearing; he described his pain during service as the feeling of a knife in his side that occurred once or twice a day.  Although the January 2011 ultrasound found no gallstones, it did report gallbladder sludge, and the Veteran's treating physician diagnosed him with mild cholelithiasis; eight months later, the Veteran underwent laparoscopic cholecystectomy.  Giving the Veteran the benefit of the doubt, the Board finds that these symptoms approximate the criteria for a 10 percent rating under Diagnostic Code 7314 and manifested within a year of the Veteran's separation from service.  Service connection is therefore warranted for cholelithiasis on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309. 

As a final matter, the Board finds that VA has fully complied with VA's duties to notify and assist the Veteran in the substantiation of his claims.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.


ORDER

Entitlement to service connection for cholelithiasis, status post cholecystectomy, is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


